DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘872 (JP 2011-195872, original and machine translation attached, citations from machine translation) in view of Choi ‘986 (U.S. PGPub 2012/0301986).
Claim 1 - JP ‘872 teaches a method of cleaning a deposition mask (PG 0009), the method comprising:
disposing a mask (PG 0033, mask 8) on a stage (PG 0032, mask cleaning table 45) within a chamber PG 0033, mask cleaning chamber);
cleaning the deposition material from the top surface of the mask by using light provided from an irradiation unit disposed outside the chamber (PG 0033-0034, laser provided from laser chamber 3; PG 0039, laser removes mask deposits),
wherein the cleaning of the deposition material is performed in a vacuum state within the chamber (PG 0037, mask cleaning chamber operated in vacuum).
JP ‘872 does not teach or suggest the following limitations of Claim 1:
Wherein the chamber is a chamber in which material deposition is performable on the substrate using the mask.
Depositing a deposition material on an area of a top surface of the substrate which is exposed by the mask and on a top surface of the mask.
Wherein the depositing of the deposition material is performed in a vacuum state within the chamber.
Choi ‘986 teaches a cleaning method for a mask in an organic layer deposition apparatus (PG 0108, PG 0111).  The apparatus comprises a stage (Figure 4, element 600, electrostatic chuck from PG 0081) disposed in the chamber (PG 0080) on which a substrate is placed (Figure 4, element 500, substrate from PG 0081), a deposition unit opposite to the stage in the chamber (Figure 4, element 100, organic layer deposition assembly) that provides a deposition material to an area of the substrate exposed by a mask (Figure 4, element 160, blocking member from PG 0106) and to the surface of the mask facing the substrate.  Choi ‘968 further teaches that the blocking member and intrinsic mask thereof may be cleaned in the deposition chamber (PG 0111).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘872 to include the deposition and mask-cleaning means in the same chamber as suggested by Choi ‘986, as JP ‘872 wants to clean a mask after vapor deposition processes and Choi ‘834 teaches that vapor deposition masks may suitably be cleaned in the deposition chamber.  The deposition occurs under vacuum (Choi ‘986 PG 0080).
Claim 2 – JP ‘872 / Choi ‘986 renders obvious the method of claim 1, wherein the depositing of the deposition material on the mask and the cleaning of the deposition material from the mask are performed simultaneously within the chamber (Choi ‘986 PG 0111, during deposition heat is applied to the blocking member to prevent deposition of material on the mask). 
Claim 3 – JP ‘872 / Choi ‘986 renders obvious the method of claim 1, wherein the depositing of the deposition material comprises a deposition unit providing the deposition material (Choi ‘986 Figure 4, element 100, organic layer deposition assembly), the deposition unit disposed in the chamber (Choi ‘986 PG 0088), and
the cleaning of the deposition material comprises:
setting an angle of a reflection member disposed in the chamber and connected to the deposition unit (JP ‘872 PG 0035, rear-surface mirror angle adjustment means 42); and
providing the light onto the reflection member within the chamber from the irradiation unit disposed outside the chamber (JP ‘872 PG 0033, laser chamber 3 adjacent to mask cleaning chamber in Figure 4); and
the reflection member reflecting the light provided thereto from the irradiation unit disposed outside the chamber to the mask within the chamber (JP ‘874 PG 0034, back surface mirror 41). 
Claim 4 – JP ‘872 / Choi ‘986 renders obvious the method of claim 1, wherein the depositing of the deposition material comprises a deposition unit providing the deposition material (Choi ‘986 Figure 4, element 100, organic layer deposition assembly), the deposition unit disposed in the chamber (Choi ‘986 PG 0088), and
the cleaning of the deposition material comprises:
setting a direction of the light which will be provided from the irradiation unit disposed outside the chamber (JP ‘872 PG 0033, galvanomirror 32 controls the direction of the light from the irradiation unit in XY directions; PG 0033, laser chamber 3 is outside and adjacent to mask cleaning chamber in Figure 4); and
providing the light from the irradiation unit outside the chamber onto a reflection member disposed in the chamber and connected to the deposition unit (JP ‘872 PG 0033, laser chamber 3 adjacent to mask cleaning chamber in Figure 4); and 
the reflection member reflecting the light provided thereto from the irradiation unit disposed outside the chamber to the mask within the chamber (JP ‘874 PG 0034, back surface mirror 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712